Citation Nr: 1206119	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and observer




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2011, a hearing was held before the undersigned Veterans Law Judge.

At her May 2011 hearing, the appellant's representative waived RO consideration of the additional evidence submitted since the issuance of the August 2009 statement of the case (SOC).  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2011).

In October 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion.  This opinion was received in November 2011.  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2007; the immediate cause of death was a gastrointestinal bleed due to pancreatic and biliary cancer.

2.  The Veteran's pancreatic and biliary cancer was due to exposure to the liver fluke in the Republic of Vietnam during his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated during service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  



Accordingly, service connection for the cause of a Veteran's death may be substantiated by showing that the Veteran's death was caused by a disability for which service connection (1) had been established at the time of death or (2) could have been established prior to the time of his death.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's death certificate shows that the immediate cause of death was a gastrointestinal bleed due to pancreatic and biliary cancer.  In September 2007, the Veteran had been admitted to Landmark Medical Center with a chief complaint of jaundice and was diagnosed with cholangiocarcinoma, or cancer of the bile ducts,  following an endoscopic cholangiopancreatography, or radiographic examination of the bile ducts and pancreas.  A common bile duct brush found highly atypical epithelial cells, consistent with adenocarcinoma.  Private medical records from Massachusetts General Hospital show that he was admitted in October 2007 and underwent a Whipple procedure with hepatic artery reconstruction.  Subsequently, he was seen in the emergency room at Landmark Medical Center in November 2007.  A consultation report from November 2007 contains an impression of post-Whipple procedure gastric hemorrhage with possible Dieulafoy's anomaly and post-chemotherapy and/or radiation therapy hemorrhage.  He underwent a esophagogastroduodenoscopy, which showed a hemorrhagic gastric ulcer arterial hemorrhage.  He was subsequently transferred to Massachusetts General Hospital, and died that same day before the bleeding could be stopped.

The appellant contends that the Veteran died due to a gastrointestinal bleed following the Whipple procedure and artery construction that were necessary to treat his cholangiocarcinoma.  Furthermore, she contends that the medical evidence shows that the Veteran's cancer was due to exposure to the liver fluke parasite during his active service in the Republic of Vietnam as cholangiocarcinoma is very rare in the United States and is known to be common in Southeast Asia due to the prevalence of the liver fluke parasite in that region.  Alternatively, she contends that his cancer developed as a result of exposure to herbicides in the Republic of Vietnam during the Vietnam era.



The Veteran's DD-214 shows that he had one year of active service in the Republic of Vietnam during the Vietnam era.  Therefore, service in Vietnam during the Vietnam era is established.  The appellant also submitted three medical statements in support of her claim.  In a July 2008 statement, a private medical oncologist asserted that "cholangiocarcinoma is a very rare type of cancer which affects no more than a few thousand people in the United States annually."  He also stated that the lack of known risk factors raised the suspicion that the Veteran's cholangiocarcinoma is somehow connected to his Agent Orange exposure in Vietnam, but that "there is no way to prove this."  He explained that there is no data definitively linking Agent Orange with cholangiocarcinoma, but that certain chemical exposures and inflammatory conditions have been linked to the development of this cancer.  

In May 2008, the physician who performed the Veteran's October 2007 surgery that preceded his death submitted a statement wherein he also noted the rarity of the Veteran's cancer, cholangiocarcinoma of the distal bile duct, and the relationship between cholangiocarcinoma and certain chemical agents, chronic infections, and inflammatory conditions.  He also noted that latency period, i.e. the time between the exposure and the onset of the cancer, can be quite long.  However, he also stated that he was not aware of any scientific evidence relating Agent Orange to this particular cancer.  As a result, he provided the opinion that there is a potential relationship between the Veteran's rare cancer and Agent Orange, but the relationship cannot be proven definitively.

In March 2009, the appellant became aware of the possibility of liver fluke infection and the link between the parasite and cholangiocarcinoma and obtained a second opinion from the same doctor in light of the new information.  The doctor wrote that while the type of tumor the Veteran had is very rare in the United States, "it is of interest...that this actually is a very common tumor in South East Asia where infestation with liver flukes is felt to be the inciting factor."  He also stated that "Vietnam is one of the countries where liver flukes are endemic."  

In July 2009, a VA medical opinion was obtained on the etiology of the Veteran's cholangiocarcinoma.  The VA physician noted that the Veteran served in the infantry in Vietnam and was diagnosed with cholangiocarcinoma.  Atypical cells were seen in bile duct brushings.  However, the VA physician noted that no evidence of parasitic disease was described in the pathology report and the service treatment records show no illness during service.  The VA physician noted that there are multiple risk factors associated with cholangiocarcinoma, such as diet, obesity, chronic infection, family history or genetic link, chemical exposures, and parasitic infections with chlonorchis and opisthorcis, i.e. liver flukes.  However, he noted, no association has been made between cholangiocarcinoma and Agent Orange, and nothing in the medical record indicates that the Veteran was ever treated for a parasitic infection.  As such, the VA physician provided the opinion that the Veteran's cholangiocarcinoma was not caused by or the result of a parasitic infection; rather, he determined that the cancer did not have a specific associated risk factor that could be identified.

 In October 2011, the Board requested an additional expert medical opinion due to the conflicting opinions submitted by the Veteran's private physicians and the VA physician.  In November 2011, an opinion was obtained from a gastroenterologist.  He found that, first, Agent Orange is not a risk factor for cholangiocarcinoma and thereby not the cause of the Veteran's cancer.  With regard to liver flukes, the gastroenterologist determined that a cause and effect relationship was certainly possible, but that it was not possible to assign a percentage of probability.  He explained that "liver fluke is clearly a causative agent in the development of cholangiocarcinoma and liver fluke is widespread in Southeast Asia" and that "the long latency period between potential exposure and development of malignancy would be consistent with liver fluke induced disease" if the Veteran actually harbored the parasite.  He noted that the Veteran was not diagnosed with the parasite, but also found that this "did not rule it out as patients can remain asymptomatic for many years."  The gastroenterologist also noted that additional information would be helpful in determining the likelihood of the association, including pathological data not present in the claims folder that might show chronic biliary damage and information concerning other possible risk factors and the incidence and prevalence of cholangiocarcinoma in Vietnam Veterans.

In conclusion, the gastroenterologist provided the opinion that there "is a significant possibility that the patient's cholangiocarcinoma was due to exposure to a liver fluke while he was in Vietnam" but that he could not assign a percentage for the probability of this association.  Furthermore, he explained that while additional information would be helpful in describing the relationship, a relationship between the Veteran's cholangiocarcinoma and possible fluke exposure in Vietnam could not be ruled out even if this information were unavailable or unrevealing. 

The appellant has also submitted a significant amount of scientific literature describing the prevalence of liver flukes in Asia and the link to cholangiocarcinoma, as well as evidence regarding other Veterans who were found to have cholangiocarcinoma as a result of liver fluke exposure in Southeast Asia.  Specifically, the appellant submitted two different medical opinions regarding the etiology of two other Veterans' cholangiocarcinoma wherein the physicians both state that the Veterans' cholangiocarcinoma is due to liver fluke exposure in Vietnam due to the rarity of the cancer, the prevalence of the liver fluke in Vietnam, and service in Vietnam.

The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Here, the opinion provided by the VA physician in July 2009 is premised on the lack of evidence showing any parasitic disease in the pathology report or service treatment records.  However, as explained by the gastroenterologist in the October 2011 opinion, the lack of a diagnosis or prior treatment cannot rule out the possibility of a liver fluke infection as patients can remain asymptomatic for years.  As such, the July 2009 opinion is of reduced probative value as it is based on an erroneous premise regarding the clinical manifestations of a liver fluke infection, as discussed in the October 2011 opinion provided by the gastroenterologist.

While none of the other opinions of record definitively state that the Veteran's cancer is more likely than not due to a liver fluke infection, each opinion obtained provides a detailed analysis regarding the evidence in favor of a link.  The opinion submitted by the private oncologist in July 2008 establishes that the Veteran does not have any of the other risk factors associated with cholangiocarcinoma.  All three opinions note that cholangiocarcinoma is very rare in the United States.  The opinion submitted by the Veteran's physician in March 2009 establishes that cholangiocarcinoma is much more prevalent in Southeast Asia due to the liver fluke parasite.  The gastroenterologist explained that the latency period of the Veteran's cancer was consistent with the expected timeline for malignancy if his cholangiocarcinoma was due to liver fluke exposure in Southeast Asia, and stated that is a significant possibility that the patient's cholangiocarcinoma was due to exposure to a liver fluke while he was in Vietnam.  

The gastroenterologist also asserted that information regarding the prevalence of cholangiocarcinoma among other Veterans who served in Southeast Asia would weigh in favor of finding that the Veteran's cholangiocarcinoma was due to liver fluke exposure in Southeast Asia.  In support of her claim, the appellant has submitted evidence of other Veterans who have been diagnosed with cholangiocarcinoma that has been found to be due to liver fluke exposure on the basis of the rarity of the type of cancer in the United States and the timing of the latency period, as well as treatise evidence concerning the prevalence of liver flukes in Southeast Asia and the link between liver fluke exposure and cholangiocarcinoma.  

Consideration of this evidence is not contrary to the holding of the Court of Veterans Appeals (Court) in Sacks v. West, 11 Vet. App. 314 (1998), as this evidence, reviewed in the context of the October 2011 medical opinion, is not general evidence that gives rise to the possibility of a speculative link between the Veteran's cholangiocarcinoma and liver fluke exposure.  Rather, it specifically addresses the likelihood that an individual with the same diagnosis, similar service history, and similar latency period contracted cholangiocarcinoma due to liver fluke exposure due to the rarity of that cancer in the United States and the greater prevalence of that particular cancer in Southeast Asia in a manner that strengthens the association described in the October 2011 medical opinion.  As stated by the Court in Sacks, medical treatise information can provide important support when combined with the opinion of a medical professional, and may provide evidence of a causal connection when generic relationships are discussed with a degree of certainty.  Id. at 317.



In summary, the medical evidence shows that the Veteran's death was caused by a gastrointestinal bleed that was a result of the treatment for his cholangiocarcinoma.  The Veteran had active military service in the Republic of Vietnam.  The medical treatise evidence and medical evidence submitted by the appellant and obtained by VA show that the liver fluke parasite is very common in Vietnam and has been conclusively linked to cholangiocarcinoma.  The medical opinions obtained and submitted on behalf of the Veteran are at least in equipoise with regard to the etiology of the Veteran's cholangiocarcinoma.  Furthermore, the gastroenterologist explained that additional pathological evidence, while helpful, could only be used to establish a link between the Veteran's cholangiocarcinoma and the liver fluke parasite and could not used to rule out any such association due to the latency period of the infection.  The appellant has submitted evidence from other physicians showing that other Veterans who served in Southeast Asia were found to have cholangiocarcinoma as a result of liver fluke exposure due to the rarity of the disease in the United States, the prevalence of liver flukes in Vietnam, and the Veterans' service in Vietnam.  

Therefore, while there is no opinion of record definitively stating that the Veteran's cholangiocarcinoma was due to liver fluke exposure in Vietnam, the totality of the medical evidence, including the treatise evidence and other opinions concerning the etiology of other Veterans' cholangiocarcinoma, support a finding that the Veteran's cholangiocarcinoma was due to liver fluke exposure in Vietnam, particularly given the Board's duty to resolve any doubt in favor of the Veteran where there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, as the Veteran's cholangiocarcinoma is found to be due to exposure to liver flukes in service, and cholangiocarcinoma is found to be the cause of the 


Veteran's death, service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


